Citation Nr: 0502994	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  94-47 065	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for squamous cell skin 
cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected anxiety 
neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1945 to May 1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In an April 2001 decision, the Board denied entitlement to 
service connection for squamous cell skin cancer and diabetes 
mellitus.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an August 2004 Order, the 
Court partially vacated the Board's April 2001 decision as to 
the issues of service connection for squamous cell skin 
cancer and diabetes mellitus.  The Court remanded the matter 
to the Board for further action consistent with the July 2004 
Joint Motion for Partial Remand.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1945 to May 1952.

2.	On January 21, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Milwaukee, Wisconsin that the veteran died on November [redacted], 
2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The appeal is dismissed.




		
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


